PER CURIAM.
These consolidated appeals are of two orders in the same guardianship proceeding where we have reversed orders in related cases. See Zelman v. Zelman, No. 4D14-1858, 2015 WL 4002241 (Fla. 4th DCA 2015), reh’g denied (Aug. 18, 2015); and Zelman v. Zelman, Nos. 4D14-1851 and 4D14-1887 (Fla. 4th DCA 2015). We reverse the orders of June 9, 2014 and September 12, 2014. We note that the source of funds used to finance the divorce should be determined by the judge in the divorce case, pursuant to Chapter 61, Florida Statutes (2015).
STEVENSON, GROSS and TAYLOR, JJ., concur.